Citation Nr: 1329076	
Decision Date: 09/11/13    Archive Date: 09/17/13

DOCKET NO. 12-11 998	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a bilateral shoulder disability.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had active service from February 2009 to February 2010 as well as 6 months of prior active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California on behalf of the RO in Milwaukee.


FINDINGS OF FACT

1. The Veteran experienced shoulder symptoms in service.

2. The evidence does not reflect that the Veteran has ever been diagnosed with a bilateral shoulder disability.

3. There is no painful motion of the shoulders bilaterally and no functional limitation associated with the disability.


CONCLUSION OF LAW

The criteria for service connection for a bilateral shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317, 3.385 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA Notice

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002) and 38 C.F.R. § 3.159 (2012), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record shows that through a VCAA letter dated January 2010 the Veteran was informed of the information and evidence necessary to substantiate the claim for service connection.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Additionally, he was informed of the criteria for assignment of an effective date, and/or disability rating, in the event of award of the benefit sought.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  See generally 38 C.F.R. § 3.159(c).  The record in this case includes service treatment records, service personnel records, and lay evidence.  The Veteran has not alleged receiving any VA or private treatment for his bilateral shoulder disorder.  Additionally, the Veteran was offered a hearing before the Board but declined.

The Veteran was also provided VA examinations in February 2010 and June 2012, the reports of which have been associated with the claims file.  The Board finds that both of these examinations are adequate.  The Veteran was physically examined and a medical history was solicited from him by both examiners.  The fact that neither examiner appears to have reviewed the claims file or proffered an opinion as to the etiology of the Veteran's claimed injury does not render these examinations inadequate as the Veteran was not found to have a bilateral shoulder disability on physical evaluation.  Review of the claims file would not assist the Veteran in demonstrating that he has a diagnosed disability and without a diagnosis there is no reason for the examiners to opine on the effect service had on the Veteran's current physical condition.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of the denial of the Veteran's claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

In order to establish direct service connection for a disability, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that he has a bilateral shoulder disability that includes locking, clicking, and intermittent pain.  Service records indicate that the Veteran's military occupational specialty (MOS) was a wheeled vehicle mechanic.  Service treatment records indicate that the Veteran was treated for left and right shoulder pain in October 2009 and again in January 2010.  Thus the evidence indicates that he experienced an in-service injury.

The report from the October 2009 service treatment reflects that the Veteran complained of popping and cracking when he raised his right shoulder.  However, no pain, loss of motion, or loss of strength was observed.  The left shoulder was also found to be normal.  During service treatment in January 2010, the Veteran complained of right shoulder pain, left shoulder pain dating back to August 2009, and some numbness in his left ring finger.  Physical evaluation revealed pain but good range of motion in the left shoulder.

In April 2012 the Veteran also submitted a statement from his physical therapist who opined that the Veteran's shoulder pain occurred in his "front deltoid" and was the result of the strenuous physical activities such as pushups that military service required.

Additionally, in connection with his claim the Veteran underwent two VA examinations.  At the first examination, occurring in February 2010, the Veteran reported that his MOS required him to work in difficult positions and lift heavy loads repeatedly.  He also stated that he experienced the most pain in his right shoulder but denied having any numbness (since separation), tingling, or weakness in his extremities.  After a complete physical evaluation the examiner found that the Veteran had full range of motion in both shoulders.  Additionally there was no pain, tenderness or instability in either shoulder and the examiner ultimately concluded that the Veteran's right and left shoulders were normal.  X-rays taken in conjunction with this examination revealed no degenerative changes and the soft tissue was unremarkable.
At his second VA examination in June 2012 the Veteran again asserted that his work as a wheeled vehicle mechanic caused his shoulder problems.  He reported that his right shoulder hurt more than his left and that there was a catching or locking associated with pain, although he was not able to reproduce the effect during the examination.  A physical evaluation conducted at the time revealed full range of motion in both shoulders, no evidence of painful motion, no fatigue or functional loss after repetition, or any guarding of movements in either shoulder.  Furthermore, specific testing for rotator cuff conditions were negative and the examiner found no AC joint problem.  The examiner ultimately concluded that the Veteran had no diagnosable shoulder condition based on his normal examination and x-rays.

Despite the fact that the Veteran did suffer a bilateral shoulder injury in service, the medical evidence of record does not reflect that he was ever diagnosed with a shoulder disability.  In the absence of proof of a disability resulting from the shoulder injury there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A Veteran's belief that he is entitled to some sort of benefit simply because he had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  Service connection can also be warranted if there was a disability present at any point during the claim period, even if it is not currently present.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The evidence does not demonstrate a bilateral shoulder disability at any point during the claim period.  The Board is also cognizant of the holding of the U.S. Court of Appeals for Veterans Claims (Court) in Romanowsky v. Shinseki, No. 11-3272 (Vet. App. July 10, 2013).  In Romanowsky, the Court held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In a footnote, the Court noted that a determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance."  However, in this case, while there is evidence that the Veteran was treated for shoulder pain in service, pain alone is not a disability.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Pain may be a disability to the extent that there is a functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Here, the examinations and medical record do not demonstrate a functional loss.  Specifically, the June 2012 examination report does not demonstrate any functional loss after repeated testing.  Furthermore, at the same examination the Veteran reported that his symptoms did not currently limit his activity, but were a nuisance.

While the Veteran is competent to report any symptoms he has experienced, such as pain, locking, and clicking in his shoulders, he is not competent to proffer a complex medical opinion.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, even though the Board finds the Veteran's complaints of his symptomatology to be credible, his lay testimony is simply not competent to establish the existence of a bilateral shoulder disability.  As such, the weight of the evidence is against a finding that the Veteran has a bilateral shoulder disability.

Additionally, service connection is not warranted under 38 C.F.R. § 3.317.  which requires that VA shall pay compensation to a Persian Gulf veteran who exhibits objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in 38 C.F.R. § 3.317(b), provided that such disability: (i) became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(i) and (ii) (except as to delimiting date).  Here the Veteran served in Southwest Asia during the relevant time period and has muscle/joint pain that is not attributable to a known clinical diagnosis.  However, to date, the Veteran's shoulder symptoms have not manifested to a compensable degree nor did they cause any functional limitation in service.  As discussed, the June 2012 VA examination and medical record demonstrate that while the Veteran reports intermittent bilateral shoulder pain, he has not experienced any functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Furthermore, the evidence does not indicate that he has pain on motion which would provide for a 10 percent minimum compensable rating for the joint.  Burton v. Shinseki, 25 Vet. App. 1 (2011); 38 C.F.R. § 4.59 (2012).  Therefore, the Veteran's symptoms have not manifested to a compensable degree and service connection is not warranted under 38 C.F.R. § 3.317.

In summary, the Board finds that evidence of a present disability has not been presented in the case of the Veteran's reported bilateral shoulder disorder; and, in the absence of proof of a present disability, there can be no valid claim.  Brammer 3 Vet. App. at 225 (1992).  See also Romanowsky, No. 11-3272.  Additionally, since the Veteran's shoulder symptoms have not manifested to a compensable degree, service connection under 38 C.F.R. § 3.317 is also not warranted.  Accordingly, the Veteran's claim of entitlement to service connection for a bilateral shoulder disability is denied.


ORDER

Entitlement to service connection for a bilateral shoulder disability is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


